TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00458-CV




Vintage Petroleum, Inc., Appellant

v.

Kibtec Oil & Gas, Inc., Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT
NO. 00-PI-407A, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        The parties have filed a joint motion signed by all counsel asking this Court to
dismiss the appeal.  See Tex. R. App. P. 42(a)(1).  We grant the motion and dismiss the appeal.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed on Joint Motion
Filed:   March 2, 2006